Hoyt, C. J.
(dissenting). — I am unable to concur in the foregoing opinion. The property in the name of the wife was prima facie that of the community, and one dealing with it as her separate property must do so at his peril; and if he relied upon the deed from the husband to the wife to establish the fact that it was her separate property, he took the risk of the deed being such as to have that effect. But the deed *487having been made to defraud creditors did not have the effect as against them of making the property therein described the separate property of the wife.